Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches display module, comprising: a backlight module, a display panel, a lower polarizer sheet, a viewing-angle switching element and a transparent cover plate, wherein the viewing-angle switching element and the transparent cover plate are arranged between the display panel and the lower polarizer sheet, and the transparent cover plate is arranged on a side of the viewing-angle switching element that is close to the lower polarizer sheet; the backlight module is configured to supply light that meets a preset condition, the viewing-angle switching element is configured to switch viewing-angle modes of the display module; the viewing-angle modes comprise: a first viewing-angle mode and a second viewing-angle mode; and a viewing-angle range of the first viewing-angle mode is smaller than a viewing-angle range of the second viewing-angle mode, the viewing-angle switching element comprises: a first transparent electrode, a second transparent electrode, and a viewing-angle switching layer; the viewing-angle switching layer is located between the first transparent electrode and the second transparent electrode; the first transparent electrode is located on a side of the viewing-angle switching layer that is close to the display panel; and the first transparent electrode and the second transparent electrode are configured to apply an electric field to the viewing-angle switching layer to change a state of the viewing-angle switching element; wherein the display module further comprises: a flexible circuit board, a first conducting wire, a second conducting wire, a third conducting wire, and a fourth conducting wire; the first conducting wire and the second conducting wire are arranged on a side of 2the display panel that is close to the viewing-angle switching element, and are respectively connected with the flexible circuit board; the third conducting wire connects the first conducting wire and the first transparent electrode; and the fourth conducting wire connects the second conducting wire and the second transparent electrodes.  The prior art does not teach, in combination with the limitations supra, the first conducting wire and the second conducting wire are further respectively arranged on two side surfaces of the display panel which are opposite to each other, and the second conducting wire is electrically connected with the flexible circuit board by wiring in the display panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871